FILED
                             NOT FOR PUBLICATION                            NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TAWNY SHARP and DAVID                            No. 12-56017
WALTERS,
                                                 D.C. No. 2:11-cv-07712-GAF-SP
               Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee,

               Defendant - Appellee,

  and

DEFAULT RESOLUTION NETWORK,

               Defendant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                            Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tawny Sharp and David Walters appeal pro se from the district court’s

judgment dismissing their action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis

of res judicata. Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir.

2005). We affirm.

      The district court properly dismissed plaintiffs’ action as barred by the

doctrine of res judicata because plaintiffs could have raised their claims in Sharp’s

prior California state court action, which involved the same primary rights, the

same parties or their privies, and resulted in a final judgment on the merits. See

Fed’n of Hillside & Canyon Ass’ns v. City of Los Angeles, 24 Cal. Rptr. 3d 543,

557 (Ct. App. 2004) (setting forth elements of res judicata under California law

and noting that “[r]es judicata bars the litigation not only of issues that were

actually litigated but also issues that could have been litigated”); see also Mueller

v. J.C. Penney Co., 219 Cal. Rptr. 272 (Ct. App. 1985) (“Under California law,

spouses are in privity with each other where the cause of action in the prior

litigation was ‘community in nature’ and the ‘proceeds of any judgment that might

have been recovered . . . would have belonged to both husband and wife, as

community property.’” (quoting Zaragosa v. Craven, 33 Cal. 2d 315, 321 (1949))).




                                           2                                       12-56017
      We reject plaintiffs’ arguments that defendants lacked “constitutional

standing” to bring a motion to dismiss or that the district court lacked authority to

hear the motion.

      AFFIRMED.




                                           3                                    12-56017